Citation Nr: 1120027	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for acne keloidalis nuchae, with residual scarring.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of L5-S1 related to multiple in-service back injuries.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to June 1982 and from November 1984 to December 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, granted service connection for acne keloidalis nuchae, with residual scarring, at a 10 percent disability rating; and granted service connection for residuals of a back injury at a noncompensable disability rating.  

In a March 2011 rating decision, the RO increased the disability rating for the back disability to 10 percent.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to an increased rating for the issue of degenerative disc disease of L5-S1 related to multiple in-service back injuries for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran also perfected an appeal of the RO's denial of service connection for sinusitis in the January 2007 rating decision; however, that issue was resolved in the Veteran's favor in the aforementioned March 2011 rating decision.  The Veteran has not appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

This case was previously before the Board in March 2010, at which time it denied service connection for a right ankle disorder and service connection for a right wrist disorder, and remanded, in pertinent part, the issues currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

The issue of a higher initial rating for degenerative disc disease of L5-S1 related to multiple in-service back injuries is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's acne keloidalis nuchae, with residual scarring, is characterized by no keloidal plaques and intermittent topical therapy with flare-ups.

2.  There is no evidence of any disfigurement, deep and nonlinear scars that are of at least 12 square inches, superficial and nonlinear scars that are at least 144 square inches, or three or more scars that are unstable or painful.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for acne keloidalis nuchae, with residual scarring, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7800-7805, 7899-7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2006 and April 2010.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that the claim at issue stems from an initial rating assignment.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000, enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claim, including the downstream disability rating and effective date elements.  Moreover, if the Veteran did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO provided the Veteran with downstream Dingess notice and increased rating notices pertaining to the disability rating and effective date elements of his higher initial rating claim in April 2010, following which the RO readjudicated the Veteran's claim in a March 2011 supplemental statement of the case.  The Veteran also was provided with a VA examination in connection with his claim.  Thus, the presumption of any prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted various statements in connection with his claim.  The Veteran also has been provided VA examinations in connection with his claim.  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been obtained, and that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions concerning the issue of acne keloidalis nuchae, with residual scarring, from its March 2010 remand.  Specifically, the March 2010 remand instructed the RO to, inter alia, obtain VA treatment records dated after January 2006 with regard to the Veteran's acne keloidalis nuchae, with residual scarring, and provide the Veteran with a VA examination to determine the current nature and severity of the service-connected acne keloidalis nuchae, with residual scarring.  The Board finds that the RO has complied with these instructions to the extent possible.  The RO sent a VCAA notice letter to the Veteran in April 2010 and requested information from him with regard to any treatment for his acne keloidalis nuchae, with residual scarring.  The Veteran failed to respond to the April 2010 request.  Further, the Veteran was provided VA examinations of his skin and scar in June 2010.  The Board finds these VA examination reports substantially comply with the March 2010 remand directives as they responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran contends that his service-connected acne keloidalis nuchae, with residual scarring, is more severe than is reflected by his current 10-percent disability rating.  See the Veteran's statement dated in November 2008.  
	
In this case, the Veteran's acne keloidalis nuchae is rated by analogy under Diagnostic Code 7806 (dermatitis or eczema).  The Veteran's current 10-percent rating is effective from January 1, 2005.  

Because the Veteran's acne keloidalis nuchae also involves scarring, the Board will also analyze his disability under the diagnostic codes for scars, Diagnostic Codes 7800-7805.

Diagnostic Code 7806 provides that a 10-percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30-percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum 60-percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Diagnostic Code 7800 concerns scars of the head, face, or neck due to burns or other causes, or other disfigurement of the head, face, or neck.  Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement, is rated 50 percent disabling.  38 C.F.R. 
§ 4.118. Note (1) to Diagnostic Code 7800 further provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: scar is 5 or more inches (13 or more centimeters (cm.)) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo- or hyperpigmented in an area exceeding six square inches (39 square (sq.) cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.), but less than 144 square inches (929 sq. cm.), are rated 30 percent disabling.  Scars in an area or areas of or exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable.  38 C.F.R. § 4.118.

Under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Additionally, during the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The Veteran's claim for increase was received before that date.  While the Veteran can request a review under these new clarified criteria, the Veteran has not requested such a review.

By history, the Veteran was treated for skin symptomatology on several occasions during service, including for rashes, acne keloidalis nuchae, and psuedofolliculitis barbae.

Post-service, a review of the evidence of record reveals treatment for skin symptomatology beginning in 2005, shortly after discharge from service.  Specifically, a private treatment record from S. Jones, M.D., dated sometime in 2005, shows folliculitis at the nape of the neck.  The Veteran was referred to dermatology for pseudofollicularis barbae.  

The Veteran also received treatment for his skin disorder on several occasions from December 2005 to November 2006 from G. Farber, M.D. Treatment notes from December 2005 to February 2006 show notations of acne keloidalis on, variously, the back of the head, toes, face, and neck.  However, by March 2006, treatment notes indicated that the Veteran's acne keloidalis was better.  Various treatment records that followed, dated in May 2006, July 2006, and October 2006, indicated that the Veteran's skin disorder was doing well and in control.  The treatment notes also indicated that the Veteran was receiving intralesional injections approximately once a month.   

A general VA examination in April 2006 showed the skin to be without symptoms and without lesions.  Subsequently, a VA dermatology examination in October 2006 revealed reports of constant erythematous papules on the nuchal area of the neck.  The Veteran reported a lesion that had remained constant.  He reported using interlesional steroid injections every month with a private dermatologist.  He was also using doxycyline for three months and topical Olux.  The Veteran also reported getting steroid injections on and off for 10 years.  Examination showed a 5 cm. x 3 cm. area on the nuchal area with residual post-inflammatory hyperpigmented macules, with a few scattered flesh-colored 1- to 2-millimeter (mm.)  papules in the same area.  There was no alopecia in this area.  The assessment was a mild form of acne keloidalis nuchae.  

A VA scars examination, also dated in October 2006, showed a nuchal scar in the head and neck area that was 3 cm. in width and 9 cm. in length.  There was no adherence to underlying tissue, no resultant limitation in motion or loss of function, no underlying soft tissue damage or loss, and no skin ulceration or breakdown over the scar.  There was no disfigurement.  The scar was the same color as normal skin, and was irregular in size with a bumpy area.  

Another VA dermatology examination dated in June 2010 revealed reports of a lesion in the posterior neck line starting approximately 7 to 8 years after joining the service.  The Veteran reported that shaving closely, certain clothing, and scratching often made the lesion worse.  He also reported having had multiple treatment modalities in the past by a private physician, including intralesional corticosteroids, topical steroids, and light therapy.  At the time of the examination, he complained of permanent hair loss in the area with no improvement with Rogaine.  At the time of the examination, he reported using only topical steroids as needed for inflammation.  The skin symptoms reported were pruritus and alopecia.  No systemic symptoms were reported.  In the past 12 months, the Veteran tried topical hair growth preparations and topical steroids, such as Olux foam.  He used the topical treatment intermittently when his condition flared.  He reported using the topical steroids for more than six weeks in the past 12 months.  Examination showed the posterior neck line with alopecia and minimal hypertrophic scarring.  No keloidal plaque was noted.  The diagnosis was acne keloidalis nuchae.  The examiner indicated that the Veteran's symptoms were fairly well-controlled at this time.  

A June 2010 VA scars examination showed a nuchal scar of 3 cm. in width and 14 cm. in length in the general head, face, and neck area.  The area of the scar was at least 6 square inches, but less than 12 square inches.  The scar was not painful, had no signs of skin breakdown, was superficial, had no hypo- or hyperpigmentation, and had no underlying soft tissue loss.  The skin was not indurated or inflexible.  The contour was not elevated or depressed.  There was no adherence to underlying tissue and there were no other disabling effects.  The skin showed keloid formation in the nuchal area, and had an abnormal texture with an area greater than 6 square inches, with rough and irregular skin.  

Overall, the evidence shows acne keloidalis nuchae affecting less than 5 percent of the entire body and less than 5 percent of exposed areas, with only topical therapy required.  Although the Veteran has alleged that he required the usage of topical therapy for more than six weeks in the past 12 months, he has not required the usage of systemic therapy for more than six weeks.  Furthermore, while treatment records show that the Veteran had received intralesional injections at some point during the appeal period, he received such injections only once or twice each month, which did not total to more than six weeks.  Thus, the acne keloidalis nuchae is adequately contemplated by the 10-percent rating already assigned under Diagnostic Code 7806.  38 C.F.R. § 4.1.  

The overall evidence of record also does not show any disfigurement, deep and nonlinear scars that are of at least 12 square inches, superficial and nonlinear scars that are of 144 square inches or greater, or three or more scars that are unstable or painful.  Thus, a disability rating in excess of 10 percent is also not warranted under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.7.  

The Board notes that other diagnostic codes for disabilities of the skin are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Additionally, the evidence overall does not show that the symptoms of the Veteran's acne keloidalis nuchae, with residual scarring, is productive of more than contemplated by the current rating assigned during the time period assigned by the RO.  Here, the Board finds the Veteran's disability rating is effective from its assigned effective date of January 1, 2005.  There is no basis to further stage the rating.  Fenderson, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's service-connected acne keloidalis nuchae, with residual scarring, markedly interferes with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disabilities by the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  In fact, VA treatment records show only outpatient treatment.


ORDER

An initial disability rating in excess of 10 percent for acne keloidalis nuchae, with residual scarring, is denied.


REMAND

Before addressing the merits of the issue concerning the Veteran's service-connected back disability, the Board finds that additional development of the evidence is again required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its March 2010 remand concerning the Veteran's service-connected degenerative disc disease of L5-S1 related to multiple in-service back injuries.  Specifically, in the March 2010 remand, the Board directed the AOJ to provide the Veteran with a VA orthopedic examination to determine the current nature and severity of his back disability.  The VA examiner was requested to include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months, as the Veteran's back disability is currently rated under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)), under which disability ratings are based on the criterion of total duration of incapacitating episodes.  However, a review of the June 2010 VA examination report shows no discussion whatsoever of incapacitating episodes or their total duration.  

As discussed above, the rating criteria for Diagnostic Code 5243 require information regarding incapacitating episodes.  Furthermore, the Veteran and his wife have alleged that he suffers incapacitating episodes of at least four weeks every year, an allegation that, if proven true, would warrant a disability rating of 40 percent under Diagnostic Code 5243.  See the Veteran's and his wife's statements dated in November 2008.  Thus, another remand is necessary for another VA examination that includes a discussion of such information.

Furthermore, the RO should make another attempt to obtain any VA or private treatment records concerning the Veteran's back disability that date from January 2006 until the present.  In this regard, these treatment records also may shed some light on the severity of the Veteran's back disability and the duration of any physician-prescribed incapacitating episodes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he had any relevant treatment at a VA facility since January 2006.  If so, obtain all pertinent records of any medical treatment for his degenerative disc disease of L5-S1 related to multiple in-service back injuries from the appropriate VA Medical Center (VAMC) dated from January 2006 to the present.  

Also contact the Veteran to identify any private physicians from whom he has received treatment for the aforementioned disability since January 2006.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his degenerative disc disease of L5-S1 related to multiple in-service back injuries.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examination report should also include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should indicate the effect the Veteran's back disability has on his ability to obtain and maintain gainful employment.  

3.  Readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent for degenerative disc disease of L5-S1 related to multiple in-service back injuries in light of the physical examination provided to him and any additional medical evidence received since the supplemental statement of the case (SSOC) in March 2011.  If the claim is not granted to the Veteran's satisfaction, send him another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


